DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 12th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 6, 8, 10, 12, and 16 were amended; and claim 9 was cancelled. Claims 1-8 and 10-20 are currently pending.
Reasons for Allowance
Claims 1-8 and 10-20 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to include the features of former allowable claim 9. The reasons for allowance of former claim 9 were indicated in the previous Office Action.
Regarding to claim 10, the prior art fails to anticipate or render obvious the limitations including “the providing of the redistribution wiring layer comprises providing a conductive layer on the sacrificial layer and providing an insulation layer provided on the carrier substrate, the sacrificial layer, and the conductive layer, the insulation layer comprising a photo imageable dielectric” in combination with the rest of limitations recited in claim 10.
Regarding to claim 16, the prior art fails to anticipate or render obvious the limitations including “the providing of the release layer comprises providing a release film on the carrier substrate and removing an edge of the release film to expose an upper surface of an edge of the carrier substrate” in combination with the rest of limitations recited in claim 16.
Claims 2-8, 11-15, and 17-20 are dependent from the allowable claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/VU A VU/Primary Examiner, Art Unit 2828